Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante in US20190273178.

Regarding Claim 1:  Plante teaches the creation of semiconductor nanocrystals (quantum dots) that may have a core-multishell structure (See Paragraph 101).  The core of the semiconductor nanocrystal is preferably InP (III-V compound) and does not contain Cd (See paragraph 108) and the material may have a narrow size distribution such that the full width at half maximum is between 10 and 60 nm (See Paragraph 216).  The Stokes shift (difference between maximum emission and excitation peaks) may be adjusted to be between 20 and 110 nm (See Paragraph 218) and the phosphor may have emission in the range from 450-550 nm (includes what is perceived as green light) amongst other ranges (See Paragraph 215).  Thus, Plante teaches compositions having an overlapping range of properties.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.05.

Regarding Claim 2: The phosphor may have emission in the range from 450-550 nm (See Paragraph 215).  Thus, Plante teaches compositions having an overlapping range of properties.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.05.

Regarding Claim 3:  Plante teaches that the full width at half maximum is between 10 and 60 nm (See Paragraph 216).  Thus, Plante teaches compositions having an overlapping range of properties.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.05.

Regarding Claim 4:  Plante teaches that the quantum dots may include the metal Indium in the core and the metal Zinc in the shells (See Examples).

Regarding Claim 5:  Plante teaches that the quantum dot may have a size between 5 and 8 nm (See Paragraph 212).

Regarding Claim 6:  Plante teaches that the quantum efficiency (yield) may be greater than or equal to 80% (See Paragraph 214).

Regarding Claim 7:  Plante teaches that the cores may be doped with compounds such as ZnTe, GaAs, AlAs, HgTe or dopants including transitition metals (Ti, Zr, Hf- Group IVA) (See Paragraph 115).
Regarding Claim 8-9 and 12:  Plante teaches that an inner thin shell is deposited directly on the InP cores (See Paragraph 120).  This inner shell may be of ZnSe and may not include sulfur (see Paragraph 129).  The outer shell is directly disposed on the inner shell and may be ZnS (See Paragraph 173).  

Regarding Claim 10:  The inner shell of Plante may have a thickness from 0.3 to 0.35 nm, which is about 1 monolayer thickness (See Paragraph 127). 

Regarding Claim 11:  Plante teaches that the quantum dot may comprise the core, an inner shell and one or more outer shell layers, thus the second shell may be the outermost layer (See Paragraph 168).

Regarding Claim 13:  The specification defines the tail as a portion of the spectrum present at least 40 nm greater than the maximum and the tail initiation wavelength is where the tail begins.  As per the definition, the tail may be construed as any portion greater than this minimum and no slope or inflection is defined in terms of the tail.  Plante shows an exemplary emission spectra in Figure 4.  The tail, as defined in the specification, may be defined as the region beyond 600 nm, which is a value of at least 50 nm greater than the maximum.  The value of the emission intensity is less than 0.05:1 in this region.

Regarding Claim 14:  The outer shell may have a thickness from 0.25 to 10 monolayers (See Paragraph 169), which is 0.328 in the case of ZnSe (see original disclosure).  Plante thus teaches an outer shell thickness from 0.08 to 3.28 nm.  Thus, Plante teaches compositions having an overlapping range of thicknesses.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.05.

Regarding Claim 15 and 18:  Plante teaches that the semiconductor core may be chosen from Group III-V semiconductors such as InP, InAs, InSb, and combinations thereof (See Paragraph 106).  It would have been obvious to those of ordinary skill in the art to provide alloys such as InP1-x(As,Sb)x, wherein the value of x could be any value between 0 and 1.  Thus  it would have been obvious to those of ordinary skill in the art to provide the claimed dopants such as As  or Sb at a molar ratio within the claimed range (x value less than 0.1) and provide alloys where the value of x is between 0.1 and 0.4 (meeting the limitation of claim 18).  Thus Plante teaches an overlapping range of compositions. Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.05.

Regarding Claim 16:  The core may comprise Indium and Phosphorus, while the shell may comprise zinc, sulfur and selenium (See Paragraphs  120, 128-129, and 173-174).

Regarding Claim 17 and 19:  Plante teaches a composition that comprises a group III element (In) in the core and and Group VI elements such as sulfur, selenium or tellurium in the shell.  The molar ratio of group III elements (In) to Group VI elements (Se,S) may be from 0.01:1 to 1:1.5 (See Paragraph 124).  Thus the ratio of Se+S/In is the inverse of this and may be from 100:1 to 0.66:1.  Thus, Plante teaches compositions having an overlapping range of compositions.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.05.  

Plante is silent in terms of the ratio of Zinc to Indium; however, the sulfur or selenium is provided in terms of a compound of Zinc. Those of ordinary skill in the art would expect the ratio of Zinc to Indium to fall within the same range as the Se/S to Indium as the Zn(S,Se) compound has equal stoichiometric proportions of group II and group VI elements.

Regarding Claim 20:  The quantum dots may have a size from 6 to 15 nm (See Paragraph 212).

Regarding Claim 21:  The stokes shift may be 20 nm (See Paragraph 218).

Regarding Claim 22:  Plante teaches a means for creating the quantum dots as described above, wherein the method comprises the steps of preparing a solution comprising a first shell precursor, such as a Group VI metal precursor (See paragraph 181 and 201) with an organic ligand (See paragraph 196-197).  The solution is provided at a first temperature from 50 to 250C and the cores are added thereto (See Paragraph 182-183).  The solution is then heated to a second temperature from 200C to 350C and a second outer shell precursor is added thereto, wherein the second precursor is a selenium source (See Paragraph 184-185 and 201).  It would have been obvious to those of ordinary skill in the art to provide the heating and addition steps in any order as the same reagents are provided at the same reaction temperatures.  Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results See MPEP 2144.04.

Regading Claim 23:  Plante teaches that the semiconductor core may be chosen from Group III-V semiconductors such as InP, InAs, InSb, and combinations thereof (See Paragraph 106),  Furthermore Plante teaches that the cores may be doped with compounds such as ZnTe, GaAs, AlAs, HgTe or dopants including transitition metals (Ti, Zr, Hf- Group IVA) (See Paragraph 115).  

Regarding Claim 24:  The solution is provided at a first temperature from 50 to 250C and a second temperature from 200C to 350C (See Paragraph 181-185).  Both temperature ranges overlap those claimed.

Regarding Claim 25:  Plante teaches that additional shells may be created by further additions of shell precursors (See Paragraph 207).  Thus Plante teaches the addition of shell non-metal and metal precursors to the solution at least twice.

Regarding Claim 26:  Plante teaches the addition of organic ligands to the first solution, which include Carbon, a Group IVA element.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante as applied to claim 1 and 22 above, and further in view of Ramasamy in their publication “Two-Step “Seed-Mediated” synthetic approach to colloidal indium phosphide quantum dots with high-purity photo- and electroluminescence“.

Plante teaches a means for providing core-shell InP/ZnSe/ZnS quantum dots by the method as discussed above.

Plante is silent in terms of the process for the creation of the cores.

However, a variety of methods are known for making InP quantum dots.  Ramasamy teaches that quantum dots having high monodispersity may be created by providing a two-step reaction, wherein seed crystals are made by providing indium oleate with a first group V element precursor, TMS3P.  After the InP seeds are produced a second group V element precursor, a complex of Zn(In)-P is injected and slowly grows the InP dots to have a size from 1.9 to 4.5 nm (See Scheme 1 and surrounding paragraphs).  Those of ordinary skill in the art would have found it obvious to prepare the InP cores of Plante by the method of Ramasamy, which includes two additions of the group V precursor, since Ramasamy produces highly monodisperse quantum dots having narrow FWHM (See Figures).  Those of ordinary skill in the art would have been motivated to provide cores having high monodispersity to provide a final product having low FWHM as set forth by Plante.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734